On the 16th day of December, 1931, a judgment was rendered foreclosing a mortgage in favor of the defendant in error. Thereafter a motion to vacate and set aside said judgment was filed, and on the 29th day of February, 1932, the court overruled the same and notice of appeal was given and time in which to make and serve case-made.
A motion to dismiss has been filed containing several grounds, one of which is that the case-made and petition in error was not filed in the Supreme Court until more than six months after the order appealed from.
A careful check of the record sustains the proposition that the case-made was not filed in the Supreme Court until more than six months after the date of the overruling of the order, which was on the 29th day of February, 1932, as the case-made and petition in error was not filed until the 6th day of September, 1932.
This court has repeatedly held that a case-made and petition in error not filed in this court until more than six months after the date of the order appealed from is a *Page 245 
nullity, and this court has no jurisdiction to review the proceedings based thereon. Johnston v. Carey, Lombard, Young 
Co., 163 Okla. 197, 23 P.2d 188; Sadler v. Board of County Commissioners, 162 Okla. 303, 19 P.2d 1068. The appeal is therefore dismissed.